Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “an outer bead seat portion, an outer hump portion, an inner bead seat portion and an inner hump portion annularly formed over entire territory of a street side of the automobile wheel (emphasis added).” The literal support for this claim language is in [0019] of the specification. This is the only portion of the specification describing the inner bead seat portion and the inner hump portion. These “inner” features lack reference characters in the drawings. The problem with this claim is that the specification does not describe the portions of the wheel in sufficient detail such that the “inner” features are actually on the street side of the wheel. It appears there is an inner hump portion on the attachment side of the wheel that corresponds with flange 111 (which is why the drawings are not objected to). However, it would not be reasonable to refer to this as the street side of the wheel. The inner flange 111 would have a street side and an attachment side such that everything to the left of the flange 111 would be the street side. Thus, it is not clear from the claim as informed by the specification and the drawings, where exactly the structure of the “inner” features are disposed such that they are on a “street side” of the wheel. Examiner notes that 110 and 111 are described as being connected at “the attachment side” (see [0019]). Yet, as viewed in Fig. 1, this “attachment side” problematically, would be the left, or “street side” of the “inner” features. Thus, in view of the claim language and [0019], the claim lacks adequate support for describing how the “inner” features correspond with the “street side” of the wheel.
Additionally, claim 1 recites a front flange and an outer flange as separate components. These components are represented by 110 but such represents the front and outer flange as the same component. Thus, the claim, upon amendment, is introducing matter that which is not adequately described in the specification as originally filed.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1–4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is indefinite because of the same reasons set forth above with respect to non-compliance with the written description portion of 35 USC 112. The cited claim language lacks clarity with respect to what is actually being claimed for the reasons set forth above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1–4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9333798 to Maeyama et al. (“Maeyama”) in view of US 20130234497 to Franklin. 
Regarding claims 1 and 2, Maeyama discloses a wheel for heavy vehicles comprising; a cylindrical forged rim 10 with an inner flange (flange on the left of 10 as viewed in Fig. 1) at an end of the rim and a bead seat (as evident from Fig. 1, the left bead seat for tire 2 as viewed in Fig. 1); a spoke less metal forged wheel disk 20 comprising an outer flange (right flange proximate 21a) configured at a front of the wheel disk (as evident from Fig. 1, the right side is the “front” side”), a centre hub hole (defining the receiving space for 4), a plurality of hub bolt holes (receiving space for 8) surrounded around the centre hub hole (as evident from Fig. 1, 2), and a plurality of rim and disk coupling holes (receiving space for 7) in an extending space along the circumferential direction of the wheel disk (as evident from Fig. 1, 2), wherein the wheel disk further comprises an outer flange at an outer end (as evident from Fig. 1); and an attachment member 7 passing through the rim and disk coupling hole and connecting the wheel rim with the disk (as evident from Fig. 1) wherein the automobile wheel further comprises an outer bead seat portion (as evident from Fig. 1, corresponding with the right tire bead as viewed in Fig. 1), an outer hump portion (the raised portion of 21 that partly defines the outer flange), an inner bead seat portion (as evident from Fig. 1, corresponding with the left tire bead as viewed in Fig. 1) and an inner hump portion (the raised portion of 11 that partly defines the outer flange) annularly formed over entire terrFranklin discloses an aluminum alloy wheel (see [0017], lines 1-3). It would have been obvious to one of ordinary skill in the art to incorporate such material with the motivation of reducing weight of the wheel relative to a steel wheel and strengthening the wheel relative to a plastic wheel. Further, in the event applicant disagrees that Maeyama discloses the humps being annular, it would have been obvious to incorporate such with the motivation of maintaining a balanced wheel thus prolonging use of the wheel and increasing safety of the wheel. As previously set forth, limitations regarding the method of making the wheel are not given patentable weight (see Final Action, pg. 3).
Regarding claim 3, Maeyama in view of Franklin discloses the wheel of claim 1 also in a 10-bolt pattern regarding the hub connection (via 8 as shown in Fig. 2 of Maeyama). 
Regarding claim 4, Maeyama in view of Franklin discloses the wheel of claim 3 further including apertures over the 10-bolt pattern (as evident from Fig. 2, mainly for bolt 7). While Fig. 2, shows each of the bolts being used for a bolt, it would have been obvious to one of ordinary skill in the art, with respect to intended use set forth in the claim, to not use a bolt in some of the apertures therein reducing weight of the wheel. 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeyama in view of Franklin and US 2607393 to Soler. 
To advance prosecution examiner provides an additional rejection of claim 4. Regarding claim 4, Maeyama in view of Franklin discloses the wheel of claim 3 with the holes for 7 not being disclosed as being configured to allow air to pass through. However, Soler sets forth such in the form of apertures 28 (see Fig. 1). Therefore, it would have been obvious to incorporate apertures 28 as set forth in Soler with the wheel of Maeyama in view of Franklin with the motivation of reducing the weight of the wheel. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/              Primary Examiner, Art Unit 3617